Case 3:18-cv-00539-LRH-WGC Document 13 Filed 11/19/18 Page 1 of 5
Case 3:18-cv-00539-LRH-WGC Document 13 Filed 11/19/18 Page 2 of 5
Case 3:18-cv-00539-LRH-WGC Document 13 Filed 11/19/18 Page 3 of 5
Case 3:18-cv-00539-LRH-WGC Document 13 Filed 11/19/18 Page 4 of 5
                                                               Case 3:18-cv-00539-LRH-WGC Document 13 Filed 11/19/18 Page 5 of 5




                                                                                   CERTIFICATE OF ELECTRONIC SERVICE
                                                           1
                                                                        This is to certify that on the 19th day of November 2018, the undersigned, an
                                                           2

                                                           3     employee     of     Fisher   &   Phillips   LLP,   electronically   filed   the   foregoing

                                                           4     Affidavit/Declaration of Service with the U.S. District Court, and a copy was sent via
                                                           5     U.S. Postal Services as follows:
                                                           6
                                                                                                        Michael Langton
                                                           7                                            801 Riverside Dr.
                                                                                                        Reno, NV, 89503
                                                           8
                                                           9                                            By: /s/ Sarah J. Griffin
                                                          10                                            An employee of Fisher & Phillips LLP
FISHER & PHILLIPS LLP




                                                          11
                        300 S Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                          12

                                                          13

                                                          14

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28
                                                                                                              1
                                                                 FPDOCS 34729519.1
